It is ordered and adjudged by this court, that the judgment of the said court of appeals be and the same is hereby affirmed for the reason that the finding of facts by the court of appeals, which was concededly supported by the evidence,- fully warranted the order made by that court to abate the nuisance complained of in the manner specified, and in such manner disposing of the water, the flow of which was obstructed by the plaintiff in error’s embankment and caused the continuing damage complained of.

Judgments affirmed.

Nichols, C. J., Jones, Matthias and Johnson, JJ., concur in cause No. 16315. Merrell, J., not participating.
Nichols, C. J., Jones, Matthias, Johnson and Wanamaker, JJ., concur in cause No. 16316. Merrell, J., not participating.